                          Case 19-10998-BLS          Doc 758         Filed 11/27/19     Page 1 of 11



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )      Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )      Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )      Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                              DECEMBER 3, 2019 AT 10:30 A.M. (ET)

         CONTINUED/RESOLVED MATTERS

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  (A) Continue Using Existing Centralized Cash Management System, (B) Honor Certain
                  Prepetition Obligations Related to the Use of the Cash Management System, and
                  (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief
                  [D.I. 9, 5/7/19]

                  Related Documents:

                     A.     Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
                            Centralized Cash Management System, (B) Honor Certain Prepetition
                            Obligations Related to the Use of the Cash Management System, and
                            (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                            Related Relief [D.I. 43, 5/8/19]

                     B.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 55,
                            5/9/19]



                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

25462105.1
                      Case 19-10998-BLS       Doc 758     Filed 11/27/19    Page 2 of 11



                 C.     Final Order (I) Authorizing the Debtors to (A) Continue Using Existing
                        Centralized Cash Management System, (B) Honor Certain Prepetition
                        Obligations Related to the Use of the Cash Management System, and
                        (C) Maintain Existing Bank Accounts and Check Stock and (II) Granting
                        Related Relief [D.I. 166, 5/29/19]

              Objection Deadline: May 22, 2019 at 4:00 p.m. (ET), extended for the Committee to
                                  July 16, 2019 at 4:00 p.m. (ET)

              Objections Received:

                   A.       Informal Comments from the Committee

              Status: A final order has been entered with respect to the relief requested in the Motion,
                      other than with respect to Intercompany Transactions, Intercompany Claims, and
                      related issues (the “Intercompany Relief”). This matter is continued by
                      agreement of the Debtors and the Committee with respect to final approval of the
                      Intercompany Relief.

         2.   Motion of Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
              Permit the Exercise of Setoff Rights Against the Debtors [D.I. 179, 5/29/19]

              Objection Deadline: June 12, 2019, extended for the Debtors

              Related Document:

                       A.      Order Extending the Automatic Stay With Respect to the Motion of
                               Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                               Permit the Exercise of Setoff Rights Against the Debtors [D.I. 250,
                               6/18/19]

                       B.      Second Order Further Extending the Automatic Stay With Respect to the
                               Motion of Owens & Minor Distribution, Inc. for Relief from the
                               Automatic Stay to Permit the Exercise of Setoff Rights Against the
                               Debtors [D.I. 567, 9/10/19]

                       C.      Third Order Further Extending the Automatic Stay With Respect to the
                               Motion of Owens & Minor Distribution, Inc. for Relief from the
                               Automatic Stay to Permit the Exercise of Setoff Rights Against the
                               Debtors [D.I. 623, 10/29/19]

                       D.      Fourth Order Further Extending the Automatic Stay With Respect to the
                               Motion of Owens & Minor Distribution, Inc. for Relief from the
                               Automatic Stay to Permit the Exercise of Setoff Rights Against the
                               Debtors [D.I. 674, 10/1/19]

                       E.      Fifth Order Further Extending the Automatic Stay With Respect to the
                               Motion of Owens & Minor Distribution, Inc. for Relief from the

25462105.1                                            2
                         Case 19-10998-BLS             Doc 758       Filed 11/27/19        Page 3 of 11



                                   Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                   Debtors [D.I. 729, 11/20/19

                 Objections Received: None to date

                 Status: This matter is adjourned by agreement of the parties to the next scheduled
                         omnibus hearing on January 15, 2020 at 10:00 a.m. (ET).

         3.      Debtors’ Motion for (I) an Order Establishing Bidding Procedures and Granting Related
                 Relief and (II) an Order or Orders Approving the Sale of the Assets [D.I. 227. 6/6/19]

                 Objection Deadline: August 1, 2019 at 5:00 p.m. (ET), extended for certain parties2

                 Related Documents:

                          A.       Order Establishing Bidding Procedures Relating to the Sales of All or a
                                   Portion of the Debtors’ Assets [D.I. 298, 6/27/19]

                          B.       Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing
                                   [D.I. 369, 7/9/19]

                          C.       Affidavit of Publication [D.I. 384, 7/11/19]

                          D.       Notice of Executory Contracts and Unexpired Leases that may be
                                   Assumed and Assigned in Connection With the Sale of the Debtors’
                                   Assets and the Proposed Cure Cost With Respect Thereto [D.I. 392,
                                   7/17/19]

                          E.       Notice of Stalking Horse Bid in Connection With Debtors’ Motion for
                                   (I) an Order Establishing Bidding Procedures and Granting Related Relief
                                   and (II) an Order or Orders Approving the Sale of the Assets [D.I. 393,
                                   7/18/19]

                          F.       Notice of Filing of Order (I) Authorizing the Sale of the Assets to the
                                   Purchaser Free and Clear of Liens, Claims, Interests, and Encumbrances;
                                   (II) Authorizing the Assumption and Assignment of Certain Executory
                                   Contracts and Unexpired Leases; and (III) Granting Related Relief
                                   [D.I. 401, 7/22/19]

                          G.       Order Authorizing and Approving (I) the Selection of PAM Squared, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                                   (II) Related Bidding Protections [D.I. 414, 7/30/19]

                          H.       Order Authorizing and Approving (I) the Selection of LifeCare 2.0, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                 2
                  The objection deadline was extended by agreement with respect to certain parties to various dates, each of
         which was in advance of the filing of this agenda.

25462105.1                                                       3
             Case 19-10998-BLS     Doc 758      Filed 11/27/19    Page 4 of 11



                   (II) Related Bidding Protection [D.I. 443, 8/1/19]

              I.   Notice of (I) Successful Bidders With Respect to the Debtors’ Assets,
                   (II) Supplemental Designated Contracts, and (III) Supplemental
                   Designated Contract Objection Deadline [D.I. 479, 8/8/19]

              J.   Declaration of Geoffrey Coutts in Support of the Debtors’ Motion for
                   (I) an Order Establishing Procedures and Granting Related Relief and (II)
                   an Order or Orders Approving the Sale of Assets [D.I. 485, 8/12/19]

              K.   Debtors’ Omnibus Reply in Support of the Debtors’ Motion for (I) an
                   Order Establishing Procedures and Granting Related Relief and (II) an
                   Order or Orders Approving the Sale of the Assets [D.I. 486, 8/12/19]

              L.   Joint Reply of Seaport Loan Products, LLC as Administrative Agent, and
                   Wilmington Trust, National Association, as Co-Administrative Agent and
                   Collateral Agent Under the Prepetition Loan Facility and Marathon Asset
                   Management, on Behalf of Certain Funds and Accounts, to the Objection
                   of the Official Committee of Unsecured Creditors to the Debtors’ Motion
                   for (I) an Order Establishing Bidding Procedures and Granting Related
                   Relief and (II) an Order or Orders Approving the Sale of the Assets [D.I.
                   489, 8/12/19]

              M.   Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases; and (III) Granting Related Relief [D.I. 519, 8/19/19]

              N.   Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases; and (III) Granting Related Relief [D.I. 520, 8/19/19]

              O.   Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases; and (III) Granting Related Relief [D.I. 528, 8/21/19]

              P.   Order Approving Revised Cure List [D.I. 550, 8/27/19]

              Q.   Order Approving Stipulation Resolving the Objection of the United States
                   to Notice of Executory Contracts and Unexpired Leases That may be
                   Assumed and Assigned in Connection With the Sale of the Debtors’
                   Assets and Proposed Cure Cost With Respect Thereto and Establishing
                   Amounts Due Upon Assumption and Assignment of Certain Provider
                   Agreements [D.I. 631, 10/2/19]


25462105.1                                  4
                  Case 19-10998-BLS       Doc 758      Filed 11/27/19   Page 5 of 11




                    R.     Order Approving Stipulation Resolving (A) MPT of Dallas LTACH,
                           L.P.'s Objection to Debtors' (I) Notice of Executory Contracts and
                           Unexpired Leases That may be Assumed and Assigned and the Proposed
                           Cure Cost With Respect Thereto and (II) Proposed Order Authorizing
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases, and (B) MPT of Dallas LTACH, L.P.'s Supplemental
                           Objection to Debtors' Notice of Executory Contracts and Unexpired
                           Leases That may be Assumed and Assigned [D.I. 632, 10/2/19]

                    S.     Order Approving Stipulation by and Between the Debtors, Beach
                           Construction, Inc. (d\b\a BC Commercial), LifeCare 2.0, LLC, DOC-
                           LifeCare Plano LTACH, LLC, DOC-LifeCare Ft. Worth LTACH, LLC
                           and DOC-LifeCare Pittsburgh LTACH, LLC Resolving Objection to
                           Proposed Cure Costs and Reservation of Rights [D.I. 633, 10/2/19]

                    T.     Order Approving Stipulation by and Between the Debtors, LifeCare 2.0,
                           LLC, LifeCare 2.1, LLC, LifeCare 2.2, LLC, DOC-LifeCare Plano
                           LTACH, LLC, DOC-LifeCare Ft. Worth LTACH, LLC and DOC-
                           LifeCare Pittsburgh LTACH, LLC Resolving Objection to Proposed Cure
                           Costs and Reservation of Rights [D.I. 634, 10/2/19]

             Objections Received:

                    A.     See Schedule A, attached, for Contract/Cure Objections

                    B.     White Oak Healthcare Finance, LLC’s Statement and Reservation of
                           Rights in Connection With Notice of Stalking Horse Bid [D.I. 406,
                           7/25/19]

                    C.     White Oak Healthcare Finance, LLC’s Statement and Reservation of
                           Rights in Connection With Notice of Stalking Horse Bid (LifeCare 2.0,
                           LLC) [D.I. 438, 8/1/19]

                    D.     Objection and Reservation of Rights of Kettering Medical Center to
                           Debtors’ Motion for Entry of an Order or Orders Approving the Sale of
                           the Assets [D.I. 442, 8/1/19]

                    E.     Hewlett-Packard Financial Services Company’s Limited Objection and
                           Reservation of Rights as to the Debtors’ Proposed Sale and Potential
                           Assumption and Assignment of Hewlett-Packard Financial Services’
                           Agreements [D.I. 452, 8/1/19]

                    F.     Objection of the Official Committee of Unsecured Creditors of Hospital
                           Acquisition, LLC et al., to the Debtors’ Motion for (I) and Order
                           Establishing Bidding Procedures and Granting Related Relief and (II) an
                           Order or Orders Approving the Sale of the Assets [D.I. 459, 8/1/19]

25462105.1                                         5
                    Case 19-10998-BLS        Doc 758      Filed 11/27/19      Page 6 of 11




                     G.     Limited Objection of the Zurich Companies with Respect to the Debtors’
                            Proposed Sale of Assets [D.I. 469, 8/6/19]

                     H.     MPT of Dallas LTACH, L.P.’s Reservation of Rights with Respect to the
                            Auction and Sale Motion [D.I. 473, 8/8/19]

                     I.     Local Texas Taxing Authorities’ Objection to Debtors’ Motion for (I) an
                            Order Establishing Bidding Procedures and Granting Related Relief and
                            (II) an Order or Orders Approving the Sale of the Assets, and Granting
                            Related Relief [D.I. 481, 8/9/19]

                     J.     UnitedHealthcare Insurance Company’s Limited Objection to Debtors’
                            Proposed Assumption and Assignment of Certain Designated Executory
                            Contracts [D.I. 529, 8/21/19]

                     K.     Objection of Cigna Health and Life Insurance Company and Life
                            Insurance Company of North America to Notice of (I) Successful Bidders
                            with Respect to the Debtors’ Assets, (II) Supplemental Designated
                            Contracts, and (III) Supplemental Designated Contract Objection Deadline
                            [D.I. 536, 8/22/19]

                     L.     MPT of Dallas LTACH, L.P.’s Supplemental Objection to Debtors’
                            Notice of Executory Contracts and Unexpired Leases That may be
                            Assumed and Assigned [D.I. 606, 9/23/19]

              Status: Orders have been entered resolving certain of the cure objections. The remainder
                      of the cure objections are adjourned.

         4.   Debtors’ Third Omnibus Motion for Entry of an Order Authorizing the Debtors to Reject
              Certain Unexpired Leases of Nonresidential Real Property and Executory Contracts
              Effective as of the Applicable Rejection Date [D.I. 660, 10/21/19]

              Objection Deadline: November 4, 2019 at 4:00 p.m. (ET)

              Related Documents:

                     A.     Certificate of No Objection [D.I. 688, 11/5/19]

                     B.     Order Authorizing the Debtors to Reject Certain Unexpired Leases of
                            Nonresidential Real Property and Executory Contracts Effective as of the
                            Applicable Rejection Date [D.I. 692, 11/6/19]

              Objections Received: None

              Status: An order has been entered. No hearing is required.



25462105.1                                            6
                        Case 19-10998-BLS        Doc 758      Filed 11/27/19      Page 7 of 11



             5.   Debtors’ Fourth Omnibus Motion for Entry of an Order Authorizing the Debtors to
                  Reject Certain Unexpired Leases of Nonresidential Real Property and Executory
                  Contracts Effective as of the Applicable Rejection Date [D.I. 661, 10/21/19]

                  Objection Deadline: November 4, 2019 at 4:00 p.m. (ET)

                  Related Documents:

                         A.     Certificate of No Objection [D.I. 689, 11/5/19]

                         B.     Order Authorizing the Debtors to Reject Certain Unexpired Leases of
                                Nonresidential Real Property and Executory Contracts Effective as of the
                                Applicable Rejection Date [D.I. 693, 11/6/19]

                  Objections Received: None

                  Status: An order has been entered. No hearing is required.

             6.   Debtors’ Fifth Omnibus Motion for Entry of an Order Authorizing the Debtors to Reject
                  Certain Unexpired Leases of Nonresidential Real Property and Executory Contracts
                  Effective as of the Applicable Rejection Date [D.I. 662, 10/21/19]

                  Objection Deadline: November 4, 2019 at 4:00 p.m. (ET)

                  Related Documents:

                         A.     Certificate of No Objection [D.I. 690, 11/5/19]

                         B.     Order Authorizing the Debtors to Reject Certain Unexpired Leases of
                                Nonresidential Real Property and Executory Contracts Effective as of the
                                Applicable Rejection Date [D.I. 694, 11/6/19]

                  Objections Received: None

                  Status: An order has been entered. No hearing is required.

             7.   Debtors’ Seventh Omnibus Motion for Entry of an Order Authorizing the Debtors to
                  Reject Certain Unexpired Leases of Nonresidential Real Property and Executory
                  Contracts Effective as of the Applicable Rejection Date [D.I. 678, 10/31/19]

                  Objection Deadline: November 14, 2019 at 4:00 p.m. (ET)

                  Objections Received: None

                  Related Documents:

                         A.     Certificate of No Objection [D.I. 737, 11/22/19]



25462105.1                                                7
                        Case 19-10998-BLS        Doc 758       Filed 11/27/19   Page 8 of 11



                         B.     Order Authorizing the Debtors to Reject Certain Executory Contracts
                                Effective as of the Rejection Date [D.I. 741, 11/25/19]

                  Status: An order has been entered. No hearing is required.

             8.   Debtors’ Motion for Entry of an Order Approving the Debtors’ Incentive Plans Related to
                  Accounts Receivable Collections and Cost Reporting [D.I. 697, 11/7/19]

                  Objection Deadline: November 21, 2019 at 4:00 p.m. (ET)

                  Objections Received: None

                  Related Documents:

                         A.     Certificate of No Objection [D.I. 737, 11/22/19]

                         B.     Order Approving the Debtors’ Incentive Plans Related to Accounts
                                Receivable Collections and Cost Reporting [D.I. 743, 11/26/19]

                  Status: An order has been entered. No hearing is required.

             9.   Motion of Renown South Meadows Medical Center to Allow and Compel Payment for
                  Postpetition Rent, Services and Good Pursuant to 11 U.S.C. §§ 365(d)(3) and §503(b)
                  [D.I. 712, 11/14/19]

                  Objection Deadline: November 26, 2019 at 4:00 p.m. (ET), extended for the Debtors to
                                      December 10, 2019 at 4:00 p.m. (ET)

                  Objections Received: None to Date

                  Status: This matter has been adjourned by agreement of the parties to January 15, 2019 at
                          10:00 a.m. (ET).

         INTERIM FEE APPLICATIONS

         10.      Interim Fee Applications

                  Related Documents:

                         A.     See Schedule 1, attached

                         B.     Certification of Counsel Regarding Omnibus Order Approving First
                                Interim Fee Applications of Professionals [D.I. 745, 11/26/19]

                         C.     Certificate of No Objection [D.I. 746, 11/26/19]

                         D.     Omnibus Order Approving First Interim Fee Applications of Professionals
                                [D.I. 748, 11/26/19]


25462105.1                                                 8
                     Case 19-10998-BLS        Doc 758      Filed 11/27/19     Page 9 of 11



                      E.      Order Approving Fourth and Final Application of Houlihan Lokey
                              Capital, Inc. as Financial Advisor and Investment Banker for the Debtors
                              and Debtors in Possession for Allowance of Compensation and
                              Reimbursement of Expenses for the Period From May 6, 2019 Through
                              October 1, 2019 [D.I. 749, 11/26/19]

               Status: Orders have been entered. No hearing is required.

         MATTERS UNDER CERTIFICATION

         11.   Debtors’ Motion for Entry of an Order Authorizing the Debtors to (I) Employ and Retain
               Seelig + Cussigh HCO LLC to Provide Medical Record Disposition Services, Effective
               as of October 3, 2019, and (II) Dispose of Remaining Patient Records in the Debtors’
               Possession [D.I. 707, 11/12/19]

               Objection Deadline: November 26, 2019 at 4:00 p.m. (ET), extended for the U.S.
                                   Trustee to November 27, 2019

               Related Documents:

                      A.      Declaration of Tracey Dry in Support of the Debtors’ Motion for Entry of
                              an Order Authorizing the Debtors to (I) Employ and Retain Seelig +
                              Cussigh HCO LLC to Provide Medical Record Disposition Services,
                              Effective as of October 3, 2019, and (II) Dispose of Remaining Patient
                              Records in the Debtors’ Possession [D.I. 754, 11/27/19]

                      B.      Certification of Counsel [D.I. 755, 11/27/19]

               Objections Received:

                      A.      Informal comments from the U.S. Trustee

               Status: A certification of counsel has been filed. No hearing is required unless the Court
                       has questions.

         UNCONTESTED MATTERS GOING FORWARD

         12.   Debtors’ Sixth Omnibus Motion for Entry of an Order Authorizing the Debtors to Reject
               Certain Unexpired Leases of Nonresidential Real Property and Executory Contracts
               Effective as of the Applicable Rejection Date [D.I. 663, 10/21/19]

               Objection Deadline: November 4, 2019 at 4:00 p.m. (ET), extended for certain parties

               Objections Received:

                      A.      Limited Objection of Whetstone Legacy Campus, L.P. to Debtors’ Sixth
                              Omnibus Motion for Entry of an Order Authorizing the Debtors to Reject
                              Certain Unexpired Leases of Nonresidential Real Property and Executory

25462105.1                                             9
                    Case 19-10998-BLS         Doc 758       Filed 11/27/19   Page 10 of 11



                              Contracts Effective as of the Applicable Rejection Date [D.I. 691,
                              11/5/19]

               Status: The Debtors have resolved in principle the limited objection of Whetstone Legacy
                       Campus and intend to submit a revised order prior to or at the hearing. This
                       matter will be going forward.

         13.   Debtors’ Motion for Entry of an Order (I) Approving the Combined Disclosure Statement
               and Plan on an Interim Basis for Solicitation Purposes Only; (II) Establishing Solicitation
               and Tabulation Procedures; (III) Approving the Form of Ballots and Solicitation
               Materials; (IV) Establishing Bar Dates for Filing Proofs of Claim for Secured, Priority,
               and 503(b)(9) Claims and Requests for Allowance of Initial Administrative Claims; and
               (VII) Granting Related Relief [D.I. 720, 11/15/19]

               Objection Deadline: November 25, 2019 at 4:00 p.m. (ET), extended for Cigna to
                                   11/27/19 at 11:00 a.m. (ET)

               Objections Received:

                      A.      Objection of Cigna Health and Life Insurance Company [D.I. 753,
                              11/27/19]

                      B.      Informal comments
                              i.     U.S. Trustee
                              ii.    Committee
                              iii.   Prepetition Priming Term Loan Lenders
                              iv.    Prepetition Priming Term Facility Agent
                              v.     Prepetition Second Term Facility Agents
                              vi.    White Oak Healthcare Finance, LLC

               Related Documents:

                      A.      Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation
                              of Hospital Acquisition LLC and its Affiliated Debtors, dated November
                              15, 2019 [D.I. 719, 11/15/19]

                      B.      Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation
                              of Hospital Acquisition LLC and its Affiliated Debtors, dated November
                              27, 2019 [D.I. 756, 11/27/19]

                      C.      Notice of Blackline of Revised Combined Disclosure Statement and Joint
                              Chapter 11 Plan of Liquidation of Hospital Acquisition LLC and its
                              Affiliated Debtors [D.I. 757, 11/27/19]

               Status: The Debtors have resolved in principle Cigna’s objection through language to be
                       included in a revised form of order. The Debtors believe they have addressed all
                       informal comments through revisions to the Combined Disclosure Statement and
                       Plan. This matter will be going forward.

25462105.1                                             10
                    Case 19-10998-BLS   Doc 758     Filed 11/27/19   Page 11 of 11



         Dated: Wilmington, Delaware
                November 27, 2019        /s/ Jaime Luton Chapman
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         – and –
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott Alberino (admitted pro hac vice)
                                         Kevin M. Eide (admitted pro hac vice)
                                         2001 K. Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         Sarah Link Schultz (admitted pro hac vice)
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         COUNSEL FOR DEBTORS AND DEBTORS IN
                                         POSSESSION




25462105.1                                     11
